Citation Nr: 1811129	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-29 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left knee tendinitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1993 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In November 2017, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.


FINDINGS OF FACT

The evidence is in relative equipoise regarding whether the Veteran's left knee disability is related to service.


CONCLUSION OF LAW

The criteria for service connection for left tendonitis have been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).
	
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b) (2012).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2016).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2017).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

In October 2010, the Veteran's complete service treatment records were found to not be available.  In the absence of the presumed destroyed service medical records, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

An undated treatment note from the available service treatment records shows a diagnosis of left knee tendonitis after the Veteran complained of knee pain for a month.  Post-service private treatment records show that in March 1998 the Veteran complained of left knee pain that he had had on and off for years.  The Veteran had recently begun playing basketball on a daily basis and had noticed pain in the knee.  He was diagnosed with left knee pain, most likely tendonitis.

The Veteran had a VA examination in July 2014.  He reported that he developed left knee pain in 1994 after running.  He continued to have knee pain throughout his military career.  After discharge, he did not seek medical attention initially, and on occasion he would followed-up with his primary care physician.  Physical therapy was recommended, but he did not follow through with it due to finances.  The Veteran rated the current knee pain as six to seven out of ten.  X-rays from December 2014 VA treatment show left knee mild medial compartment osteoarthritis.  The Veteran testified at the November 2017 Board hearing that he hurt his left knee in boot camp in 1994.

The Veteran is competent to report that he has had left knee pain on a regular basis since service, and the Board finds him to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Furthermore, the Board notes that based on the Veteran's description of the same symptoms both before and immediately after service, he was diagnosed with left knee tendonitis during service, and had a diagnosis of probable tendonitis within four months of service.  The record also shows that the Veteran did not have more consistent left knee treatment after service because of the cost.  Therefore, the record shows that there has been chronicity/continuity of the left knee tendonitis that Veteran's statements and contemporaneous medical treatment is capable of linking to service without the need for more specific medical nexus evidence or the application of any presumption.  

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  The Board finds that the evidence is at least in equipoise regarding whether the Veteran's left knee tendonitis is related to service, and that service connection for this disability is therefore warranted.  


ORDER

Service connection for left knee tendonitis is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


